Citation Nr: 1518237	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma and depression due to service-connected disabilities.

2.  Entitlement to an initial evaluation higher than 10 percent for right ankle strain. 

3.  Entitlement to an initial evaluation higher than 10 percent for abdominal scar.


WITNESSES AT HEARING ON APPEAL

Appellant and her psychiatrist


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In January 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU during the Board hearing explaining that she could not work due to psychiatric disabilities.  She did not suggest that her unemployability was due to her increased rating claims that are currently before the Board.  Therefore, the Board does not find that the issue of TDIU is before the Board at this time.

The issue of entitlement to service connection for right knee disability secondary to her right ankle disability was raised in a September 2011 VA examination.  The issue of entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record during the January 2015 hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher evaluation for a right ankle disability and abdominal scar disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD is due to sexual trauma during service.

2.  The evidence is at least in equipoise as to whether the Veteran's current diagnosis of depression is secondary to her service-connected disabilities.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to her active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's depression is secondary to her service-connected disabilities.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for PTSD and depression.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II.  Entitlement to service connection for PTSD and depression.

The Veteran contends that service connection is warranted for PTSD.  She asserts that she was raped twice while serving in the military, once at Fort Gordon in 1975 and once while stationed at Fort Bragg in 1978.  The Veteran also claims that her depression is due to service-connected disabilities.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

The Board will first discuss the Veteran's PTSD claim and then discuss the Veteran's depression claim.
According to the November 2009 VA examination report, the Veteran has a current medical diagnosis of PTSD.  VA treatment records show a long history of treatment for PTSD.  Therefore, the Board concludes that the Veteran has a current diagnosis of PTSD.

With respect to the reported in-service stressor, the RO denied the Veteran's PTSD claim on the grounds that the Veteran provided no credible evidence corroborating her reported in-service stressor; however, as indicated above, if a claimed stressor is related to the Veteran's in-service personal assault, evidence other than service records may corroborate the Veteran's account of the stressor incident, such as pregnancy tests.  38 C.F.R. § 3.304(f)(5) (2014).

The Veteran asserts that she was raped in 1975 while stationed at Fort Gordon.  She reported that she injured her ankle while fleeing after the rape.  She sought treatment for her ankle but did not tell anyone about the rape for fear of being discharged.  The Veteran's service treatment records show that she was treated for her ankle in May 1974, nothing that it was after an injury while playing baseball.

The Veteran also asserts that she was raped in 1978 at Fort Bragg.  She claims that she became pregnant due to this rape and had a premature baby 6 months later that was very small and needed special medical care.  The Veteran's service treatment record and her personnel records corroborate that the Veteran was pregnant in 1978 and gave birth in September 1978 to a premature baby.  She was given a hardship discharge due her baby needing special care and because she had no one to help her with her child while she worked.  The Veteran's husband's name appears on the birth certificate of her child, but the Veteran has indicated in several statements that she was estranged from her husband.  See letter by L.R. regarding a Hardship Discharge dated in January 1979.  Also, in a September 2008 statement, the Veteran explained that she entered the army to escape from her abusive husband.

The Veteran claims that after the second rape, she volunteered for a temporary duty assignment in Fort Rucker, Alabama in order to get away from her attacker.  This transfer is not shown in her personnel records on her current and previous assignments list.
The Board finds that the evidence of a pregnancy during service while being estranged from her husband could indicate that the pregnancy happened in the circumstances the Veteran has reported.  Her detailed description of the rapes has been consistently reported during the entire appeal period.  The Veteran also submitted a statement from a friend, N.S., who explained that the Veteran told her about the rapes that occurred during her service in the military when they first met in 1986.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of record tends to corroborate the Veteran's account of the stressor incidents.  

The third element is the showing of link between the claimed stressor and the Veteran's PTSD diagnosis.  In a March 2014 letter, the Veteran's treating psychiatrist, Dr. B., opined that the Veteran's PTSD is due to her military sexual trauma.  During the January 2015 hearing, Dr. B. also testified her PTSD was a result of military sexual trauma.  The record contains no negative evidence in this regard.  The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.  38 U.S.C. § 5107 (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The November 2009 VA examiner also noted that the Veteran has a diagnosis of depression.  The November 2009 examiner opined that it was as least as likely as not that the Veteran's depression was due to her service-connected physical problems.  In a March 2014 statement, Dr. B. also opined that the Veteran's severe depression was due to service-connected medical conditions.  The evidence shows that the Veteran has a current diagnosis of depression and that she has service-connected physical disabilities, including right ankle strain, scar on the abdomen, and left foot strain.  The claims file includes two positive opinions linking her current depression with her service-connected disabilities.  The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for depression is granted.  38 U.S.C. § 5107 (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for PTSD due to military sexual trauma and depression due to service-connected disabilities are granted.


REMAND

VA treatment records appear to be missing from the file.  The Veteran testified that her ankle "gives out," and she falls.  The Veteran explained that she had a VA "buddy" nurse that she is in contact with several times a week and that the nurse is aware of her falls.  These records are not included in the file.  The most recent treatment records associated with the claims file are dated in September 2008.  The Veteran's recent contact with a buddy nurse suggests that she is currently being treated for her ankle disability and these records are not associated with the claims file.  In addition, in an April 2009 statement, the Veteran reported that she was being treated with medication for her scar.  She indicated during the hearing that she only had treatment through the VA.  These outstanding VA treatment records may be relevant to both her claim for a higher evaluation for her scar and a higher evaluation for her ankle disability and must be obtained prior to adjudication of the claims.

During the September 2011 VA examination, the Veteran reported tingling in her right ankle.  This tingling may indicate a nerve problem associated with her right ankle disability.  A new VA examination should be provided for her right ankle disability which includes nerve testing.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since September 2008 and associate them with the claims file.
2.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of her right ankle disability, to include both orthopedic and neurological manifestations. 

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

The examiner should report the results of range of motion testing of the right ankle, and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right ankle disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether there is ankylosis of the right ankle, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

The examiner should identify all neurological manifestations related to the service-connected ankle disability and their severity.

The examiner's attention is directed to the Veteran reported tingling in her right ankle during the September 2011 VA examination.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


